DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 8a, 8b, and 8c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 30, and 34 – 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H0871260 A using machine translation (hereinafter Ono).
Regarding claim 12, Ono discloses a lane rope float (1) that is attached to a rope (10) via a tubular portion (3) and divides lanes of a pool (P), the lane rope float comprising: a plurality of blades (4) that protrude from a side surface of the tubular portion in parallel with the rope (fig. 4); and a wall surface portion (2) that is coupled to side end portions of the blades to cover the blades, wherein in one outer end portion of the lane rope float from the side surface of the tubular portion to the wall surface portion, at least 1/2 of a range from the side surface of the tubular portion to the wall surface portion is formed into a convex shape or a concave shape, and the other outer end portion of the lane rope float is formed into a concave shape or a convex shape so as to correspond to the convex shape or the concave shape of the one outer end portion (fig. 5).
Regarding claim 30, Ono discloses wherein in the outer end portion, a protrusion protruding outward (6) is formed.
Regarding claim 34, Ono discloses the wall surface portion (2) is formed such that a thickness of the wall surface portion is larger than the blade (4) (fig. 4).
Regarding claim 35, Ono discloses the lane rope float (1) being configured such that when a plurality of the lane rope floats are continuously attached to the rope, a void ratio among the lane rope floats within a range of 1 m in side view is 5% or less (fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 11, 13, 20 – 24, 28 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,048,677 (hereinafter Kajlich).
Regarding claim 10, Kajlich shows a lane rope float (10) that is attached to a rope (C) via a tubular portion (11) and divides lanes (L) of a pool (P), the lane rope float (10) comprising a plurality of blades (13) that protrude from a side surface of the tubular portion (11) in parallel with the rope (fig. 4), and a wall surface portion (12) that is coupled to side end portions (14) of the blades (13) to cover the blades (fig. 2), wherein in an outer end portion of the lane rope float from a center of the tubular portion (11) to the wall surface portion (12), a portion of a range from the center of the tubular portion to the wall surface portion is formed along a vertical plane perpendicular to the tubular portion (note annotated fig. below). Kajlich appears to show at least ½ of the range (see fig. 4) but is silent as to the exact percentage of the range and thus fails to explicitly recite at least ½ of a range from the center of the tubular portion to the wall surface portion is formed along a vertical plane perpendicular to the tubular portion. It appears that the device of Kajlich would operate equally well within the claimed range since the taper (14) and bevel (15) portions of the blades appear to be less than ½ the total length of the blade (see fig. 4; col. 2, ln. 19 – 23). Applicant has not disclosed that having the range be at least ½ solves any stated problem or is for any particular use. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have at least ½ of a range from the center of the tubular portion to the wall surface is formed along a vertical plane perpendicular to the tubular portion because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kajlich.

    PNG
    media_image1.png
    304
    481
    media_image1.png
    Greyscale

Regarding claim 11, Kajlich shows a lane rope float (10) that is attached to a rope (C) via a tubular portion (11) and divides lanes (L) of a pool (P), the lane rope float (10) comprising a plurality of blades (13) that protrude from a side surface of the tubular portion (11) in parallel with the rope (fig. 4), and a wall surface portion (12) that is coupled to side end portions (14) of the blades (13) to cover the blades (fig. 2), wherein in an outer end portion of the lane rope float from a side surface of the tubular portion (11) to the wall surface portion (12), a portion of a range from the side surface of the tubular portion to the wall surface portion is formed along a vertical plane perpendicular to the tubular portion (note annotated fig. below). Kajlich appears to show at least ½ of the range (see fig. 4) but is silent as to the exact percentage of the range and thus fails to explicitly recite at least ½ of a range from the side surface of the tubular portion to the wall surface portion is formed along a vertical plane perpendicular to the tubular portion. It appears that the device of Kajlich would operate equally well within the claimed range since the taper (14) and bevel (15) portions of the blades appear to be less than ½ the total length of the blade (see fig. 4; col. 2, ln. 19 – 23). Applicant has not disclosed that having the range be at least ½ solves any stated problem or is for any particular use. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have at least ½ of a range from the side surface of the tubular portion to the wall surface is formed along a vertical plane perpendicular to the tubular portion because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kajlich.

    PNG
    media_image2.png
    304
    481
    media_image2.png
    Greyscale

Regarding claim 13 and 24, Kajlich shows wherein in the outer end portion, a protrusion protruding outward is formed (for example near leader line 13 in fig. 4).
Regarding claims 20 – 21, and 28, Kajlich shows all in the instant invention as claimed as set forth above and appears to show the width of the wall surface (12) is thicker than the blade (13) (see fig. 3) but fails to explicitly show the wall surface portion is formed such that a thickness of the wall surface portion is larger than the blade. It appears that the device of Kajlich would operate equally well with the wall surface portion being formed with a thickness larger than that of the blade. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have a thickness of the wall surface portion is larger than the blade because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kajlich.
Regarding claims 22 – 23 and 29, Kajlich shows the lane rope float being configured such that when a plurality of the lane rope floats are continuously attached to the rope (fig. 4), a void ratio among the lane rope floats within a range of 1 m in side view is 5% or less since the floats overlap in side view.
Regarding claim 24, Kajlich shows wherein in the outer end portion, a protrusion protruding outward is formed (for example near leader line 13 in fig. 4).
Claims 14 – 17 and 25 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajlich as applied to claims 10 and 11 above, and further in view of US Patent 4,616,369 (hereinafter Rademacher).
Regarding claims 14 – 17 and 25 – 26, Kajlich shows all in the instant invention as claimed as set forth above but fails to show the lane rope float being configured to have a specific gravity of 0.4 to 0.6 such that when the lane rope float is attached to a rope installed in a pool, two blades, lined up in a straight line around the tubular portion are located at a height substantially the same as a water surface of the pool and a portion of the lane rope float, above the tubular portion, is located above a water surface of the pool. Attention is turned to Rademacher which teaches configuring lane rope floats to have a specific gravity sufficiently less than that of water to uniformly elevate an entire length of a lane of floats to be approximately half submerged (col. 4, ln. 37 – 42). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the lane rope floats of Kajlich to be configured to have a specific gravity of 0.4 to 0.6 such that when the lane rope float is attached to a rope installed in a pool, two blades, lined up in a straight line around the tubular portion are located at a height substantially the same as a water surface of the pool and a portion of the lane rope float, above the tubular portion, is located above a water surface of the pool to ensure the lane rope remains above water as evidenced by the teachings of Rademacher mentioned above.
Claims 31 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Rademacher.
Regarding claims 31 – 32, Ono shows all in the instant invention as claimed as set forth above but fails to show the lane rope float being configured to have a specific gravity of 0.4 to 0.6 such that when the lane rope float is attached to a rope installed in a pool, two blades, lined up in a straight line around the tubular portion are located at a height substantially the same as a water surface of the pool and a portion of the lane rope float, above the tubular portion, is located above a water surface of the pool. Attention is turned to Rademacher which teaches configuring lane rope floats to have a specific gravity sufficiently less than that of water to uniformly elevate an entire length of a lane of floats to be approximately half submerged (col. 4, ln. 37 – 42). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the lane rope floats of Ono to be configured to have a specific gravity of 0.4 to 0.6 such that when the lane rope float is attached to a rope installed in a pool, two blades, lined up in a straight line around the tubular portion are located at a height substantially the same as a water surface of the pool and a portion of the lane rope float, above the tubular portion, is located above a water surface of the pool to ensure the lane rope remains above water as evidenced by the teachings of Rademacher mentioned above.
Allowable Subject Matter
Claims 18 – 19, 27, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,520,562 is directed to the state of the art of wave suppressing lane floats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754